Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
2.	This Final Office Action is responsive to Applicants’ amendments and arguments filed 8/2/22.  Claims 1-3, 5-11, 13-19, and newly-added 21-23, of which claims 1, 9, and 17 are independent.

3.	Based on an updated prior art search and the prior art references provided by Applicants via IDS submissions, the Examiner has reconsidered the previously-indicated allowable subject matter and provides a prior art rejection based on the IDS submissions.  The Examiner will clarify for the record the rationale for the reconsideration.

4.	In view of Applicants’ amendments and arguments, the Examiner has withdrawn the subject matter eligibility rejection under 35 U.S.C. 101.  The amended claims, as reconsidered by the Examiner, require a time format/standard translation, e.g. from universal time standard to a readable time fragment standard that is “human-readable”, and then provide a display step of a calendar content item in relation to the translated-to standard/expression when the calendar content item was previously scheduled in relation to the prior universal time standard.  The data transformations for date between standards, and related scheduling and display steps, are convincing to the Examiner as providing something significantly more than a mere abstract idea.

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

8.	Claims 1-3, 5-11, and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2005/0039142 (“Jalon”) in view of U.S. Patent Application Publication No. 2018/0341924 (“Desportes”) and further in view of U.S. Patent No. 10769132 (“Sharif”) and U.S. Patent Application Publication No. 2012/0197900 (“Mandre”) and further in view of U.S. Patent Application Publication No. 2010/0070888 (“Watabe”)1.
Regarding claim 1, JALON teaches a computer-implemented method for translating time between calendar systems2 (“computer-implemented” (as recited) for “calendar operations on a data processing system” (as taught) per [0030]-[0032], the data processing system facilitates features relating to various calendars per [0033]-[0038], [0046], and [0071] which may be categorically different in context and also different in terms of time range and time interval (e.g., [0034]-[0035] discussing that range may be in terms of an hour, day, week, etc. and accordingly the “data field” intervals may be in terms of hour, day, week, etc. as described), and where the user may engage with one or more calendars at a time, per the user’s input/discretion as described per [0037]-[0038], and accordingly the events from the respective calendars are made accessible/visible in accordance with the user’s calendar selections, and it follows that events from different calendars are feasibly composited into one view having a particular data field interval that may be the same or different than the data field interval associated with an originating calendar (and accordingly a translation3 relating to time would be involved as pertaining to representing a particular event in the user-configured view, e.g. verses how it might be represented in the original calendar), comprising:
accessing … a first calendar system … (regarding “accessing” as recited, the data processing system facilitates features relating to various calendars per [0033]-[0038], [0046], and [0071] which may be categorically different in context and also different in terms of time range and time interval, and where the user may engage with one or more calendars at a time, per the user’s input/discretion as described per [0037]-[0038], and accordingly the events from the respective calendars are made accessible/visible in accordance with the user’s calendar selections);
scheduling … a calendar content item corresponding to a time fragment … (scheduled “event” instances per [0037]-[0038], which intuitively feature a time/timing aspect that is akin to the recited “time fragment”); 
translating … the calendar content item to a first human-readable time fragment for the first calendar system … (per the cited-to portions referenced in relation to the claim preamble, the Examiner reiterates that it follows that events from different calendars are feasibly composited into one view having a particular data field interval that may be the same or different than the data field interval associated with an originating calendar (and accordingly a translation relating to time would be involved as pertaining to representing a particular event in the user-configured view, e.g. verses how it might be represented in the original calendar (see the footnote provided below for a simple elaboration)); and 
causing display … of a representation of the calendar content item relative to the first human-readable time fragment … (FIGs. 1, 7, and 22-29 showing views/UIs, displayed to a user, that are inclusive of scheduled calendar items, where the calendar items are displayed in relation to a visible/legible time identifier, e.g. along a vertical timeline immediately to the left and running up and down the view/UI).

Jalon is silent as to, and therefore does not teach, any use of a “tree structure” for a calendar system or the use of “universal time”, e.g. as further recited per the additional limiting features:
accessing … a first tree structure for a first calendar system, wherein data corresponding to the first tree structure comprise time intervals for the first calendar system that are arranged into layers of nodes, and wherein the layers of nodes are mapped to universal time,
scheduling … a calendar content item corresponding to a time fragment relative to the universal time, and
translating … the calendar content item to a first human-readable time fragment for the first calendar system by traversing the first tree structure to convert the time fragment to the first human-readable time fragment based on the mapping of the layers of nodes of the first tree structure to the universal time.

Rather, the Examiner relies upon DESPORTES to teach at least part of what Jalon may otherwise lack:
Like Jalon, DESPORTES teaches a unified calendar that permits the merging of different calendars, and specifically to address calendars that are of different contexts and different time zones such that events corresponding to different time zones for example might be provided in a single unified view. See, e.g., the problem to be solved as discussed per [0002]-[0004] and [0019], and where the representation of an event in the unified view feasibly involves a translation of a time for an event from one time zone to another, i.e. from one “calendar system” to another (as understood with the terminology and context of Applicants’ specification [0025]), which the Examiner believes at least reads on Applicants’ “translating” step as recited in at least a high level.
Both Jalon and Desportes relate to the unifying of diverse/different calendars and calendar systems, and are therefore similarly directed and hence analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to extend Jalon’s framework to solve a particular problem as contemplated by Desportes, with a reasonable expectation of success, to essentially provide for a unified calendar with corresponding diverse-calendar events but as presented in a single/common/unified calendar system, e.g. same/like time zone.  Compared to Jalon, Desportes teaches the same or similar but with a more active notion of translating a time for an event to a different calendar system, e.g. to address a problem/need in the state of the art. 

Neither Jalon nor Desportes teach the translation of events/time across calendar systems using a tree structure and/or universal time.  Rather, the Examiner relies upon SHARIF and MANDRE to teach these features not taught per Jalon or Desportes.
SHARIF teaches a tree-based structure that is keyed based on time information, per FIGs. 1B-1C.  The series of FIG. 1 drawings make clear that with a time as a key, the tree can be traversed to obtain information corresponding to a particular time.  Moreover, the time itself can be either “date and time” or “time long value”, where at least the latter reads on “universal time” as recited.
Like Jalon and Desportes, Sharif contemplates associating information with a time value/representation.  Hence, the aforementioned references are similarly directed and therefore analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply/incorporate Sharif’s “time long value” representation of time, which the Examiner likens to the recited “universal time”, as the time for which an event is associated therewith per Jalon and/or Desportes, with a reasonable expectation of success, such that the represented event and time is then readily standard across different calendar systems, e.g. different time zones, per Sharif’s approach.
MANDRE teaches the use of a time-based tree structure (FIG. 1, [0002], [0005]), such that for a given time, a retrieval of string information corresponding to that time is retrievable (FIG. 11, [0028], [0040]).  See Mandre’s FIGs. 2-3, where there is a hierarchical tree with layers of nodes that correspond to different time intervals, and by performing a traversal of the tree using a time value, a corresponding string information is obtainable.
Like Jalon and Desportes, Mandre contemplates associating information with a time value/representation.  Hence, the aforementioned references are similarly directed and therefore analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply/incorporate Mandre’s time and tree-based traversal and retrieval aspect with Jalon and Desportes’s combined framework to obtain a string expression corresponding to a time, with a reasonable expectation of success, such that string could feasibly be a human-readable expression or representation for that time, e.g. in the event that one of ordinary skill in the art finds Jalon’s and Desportes’s framework to be lacking in human-readable expressions of time information.

Further regarding Applicants’ recent amendments to this claim, Applicants’ additionally and newly require that the accessing …, scheduling …, translating …, and causing display … steps are performed via/by a “digital map calendar application” with a “digital map calendar user interface” and a “map calendar.”  
In construing what may constitute a “map calendar” and related terminology as mentioned here and under the broadest reasonable interpretation consistent with the specification, the Examiner turns to Applicants’ FIG. 7 as clarified by 
Specification [0116]: “… displaying the representation of the calendar content item based on a map calendar, where the map calendar includes a continuous, manipulable sequence of data organized as units of time within a coordinate plane”, which is consistent with the claim as amended, and 
Specification [0120]: “… a digital map calendar user interface, where the digital map calendar user interface provides an electronic representation of time as a map calendar including a continuous, manipulable sequence of data organized as units of time within a coordinate plane. In some embodiments, the coordinate plane includes a first axis (e.g., an X-axis) that represents time and a second axis (e.g., a Y-axis) that represents partitions of calendar content items according to a calendar content type.”
Turning to the cited prior art, see the following:
What Jalon may teach:  As previously-addressed above, Jalon’s FIGs. 1, 7, and 22-29 showing calendar views/UIs, displayed to a user, that are inclusive of scheduled calendar items, where the calendar items are displayed in relation to a visible/legible time identifier, e.g. along a vertical timeline immediately to the left and running up and down the view/UI.  In particular, FIG. 7 appears to feature a scrollbar along the right side of the timeline, the timeline being a collection of units o time (e.g. hour intervals) that can be understood to be manipulable via the scroll bar and the scheduling aspect.  The vertical nature of the timeline can be understood to be a time axis that is equivalent to a coordinate plane, and one that is made continuous per the scroll bar functionality beyond a beginning and/or ending of the times that are presently visible at any given time.  Based on the limitations as claimed and as clarified by way of the specification, the Examiner respectfully submits that Jalon’s features as cited here may feasibly be equivalent to the recited map calendar features addressed here. 
To address a shortcoming of Jalon: Jalon’s scrollbar is not widely represented in its FIGs. beyond FIG. 7, and in the event that it is not sufficient to fully teach the claimed elements addressed above, e.g. providing access to or display of a continuous and manipulable sequence of data organized as units of time within a coordinate plane, the Examiner then relies upon WATABE to teach what Jalon may otherwise lack.
Watabe teaches a framework that correlates time with events/projects etc. in a visual manner, e.g. per the depicted FIGs. See, e.g. [0003].  The visualization can operate across different time interval scales, see e.g. FIGs. 1-8 as characterized per [0005]-[0012].  Event creation in relation to this visualization is taught, e.g. per FIGs. 11-18 as characterized per [0015]-[0022].  FIG. 30, as discussed beginning at [0091], is a timeline visualization that has a horizon (i.e., suggesting the feasibility of a continuous sequence of data mapped as a function of time on a timeline that is essentially a plane).  Specifically, FIG. 30’s step 6 converts time to spatial elements such that it can be appropriately rendered on the timeline visualization.  Based on these teachings, the Examiner submits that Watabe teaches a clear example where calendar information/events are displayed on a continuous timeline that necessarily constitutes coordinates or the like (e.g., spatial variables per FIG. 30 step 6) as related to units of time.
Like Jalon, Watabe contemplates associating time/calendar information with an onscreen rendering in a spatially expressive representation.  Hence, the aforementioned references are similarly directed and therefore analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply/incorporate Watabe’s explicit teaching of converting time to spatial to facilitate the calendar visualization with Jalon’s comparable framework, with a reasonable expectation of success, such that calendar events can be fairly represented on a screen based on their relative temporal basis.

Regarding claim 2, Jalon in view of Desportes and further in view of Sharif and Mandre teach the computer-implemented method of claim 1, as discussed above.  The additional limitations of accessing a second tree structure for a second calendar system, wherein data corresponding to the second tree structure comprise time intervals for the second calendar system that are arranged into layers of nodes, and wherein the layers of nodes are mapped to universal time and translating the calendar content item to a second human-readable time fragment for the second calendar system by traversing the second tree structure to convert the time fragment to the second human-readable time fragment based on the mapping of the layers of nodes of the second tree structure to the universal time are essentially an additional iteration of features taught above in relation to claim 1, and accordingly to the extent that the aforementioned references are applicable to teach claim 1, they are likewise applicable to teach these presently-discussed limitations.  The motivation for combining the references is as discussed above in relation to claim 1.

Regarding claim 3, Jalon in view of Desportes and further in view of Sharif and Mandre and Watabe teach the computer-implemented method of claim 2, as discussed above.  The aforementioned references further teach the additional limitations of causing display of a second representation of the calendar content item relative to the second human-readable time fragment based on the map calendar (Jalon’s FIG. 8 showing event information, including a time expression relating thereto, and Desportes’s FIG. 3 teaching the same or similar, and where either these examples per the aforementioned references are sufficiently human-readable or the aforementioned references per these features are readily modifiable per Mandre’s time and string correspondence information to constitute an onscreen product that is definitionally human-readable).  The motivation for combining the references is as discussed above in relation to claim 1.

Regarding claim 6, Jalon in view of Desportes and further in view of Sharif and Mandre and Watabe teach the computer-implemented method of claim 1, as discussed above.  The aforementioned references teach the additional limitations of accessing a second tree structure for a second calendar system, wherein data corresponding to the second tree structure comprise time intervals for the second calendar system that are arranged into layers of nodes, and wherein the layers of nodes are mapped to universal time and scheduling a second calendar content item corresponding to a second time fragment relative to the second calendar system and translating the second calendar content item to a second human-readable time fragment for the first calendar system by; and traversing the first tree structure corresponding to the first calendar system to convert the universal time corresponding to the second time fragment to the second human-readable time fragment based on the mapping of the layers of nodes of the first tree structure to the universal time, which are essentially an additional iteration of features taught above in relation to claim 1, and accordingly to the extent that the aforementioned references are applicable to teach claim 1, they are likewise applicable to teach these presently-discussed limitations.  The motivation for combining the references is as discussed above in relation to claim 1.

Regarding claim 7, Jalon in view of Desportes and further in view of Sharif and Mandre and Watabe teach the computer-implemented method of claim 1, as discussed above.  The aforementioned references teach the additional limitations of accessing a second tree structure for a second calendar system, wherein data corresponding to the second tree structure comprise time intervals for the second calendar system that are arranged into layers of nodes, and wherein the layers of nodes are mapped to universal time and scheduling the calendar content item corresponding to the time fragment relative to the universal time and a second calendar content item corresponding to a second time fragment relative to the universal time and translating the calendar content item to the first human-readable time fragment for the first calendar system by traversing the first tree structure corresponding to the first calendar system to convert the time fragment to the first human-readable time fragment based on the mapping of the layers of nodes of the first tree structure to the universal time and translating the second calendar content item to a second human-readable time fragment for a second calendar system by traversing the second tree structure corresponding to the second calendar system to convert the time fragment to the second human-readable time fragment based on the mapping of the layers of nodes of the second tree structure to the universal time and simultaneously causing display of the representation of the calendar content item relative to the first human-readable time fragment and a second representation of the second calendar content item relative to the second human-readable time fragment, which are essentially an additional iteration of features taught above in relation to claims 1 and 3 for example, and accordingly to the extent that the aforementioned references are applicable to teach claims 1 and 3, they are likewise applicable to teach these presently-discussed limitations.  If the references can be understood to teach the display of one such time fragment in human-readable manner, then it is feasible to do so for two and to display them together, i.e. simultaneously.  For example, Jalon and Desportes’s unified calendar view already allows for various calendars and various calendar events, e.g. as discussed per claim 1’s obviousness rejection, and it would have been obvious to display more than one timing output/representation as recited in such a view as taught by both references when modified in accordance with the obviousness rejection’s rationale.  The motivation for combining the references is as discussed above in relation to claim 1.

Regarding claim 8, Jalon in view of Desportes and further in view of Sharif and Mandre and Watabe teach the computer-implemented method of claim 1, as discussed above.  The aforementioned references teach the additional limitations of causing display of a representation of the calendar content item relative to the first human-readable time fragment (per claim 3’s rejection: Jalon’s FIG. 8 showing event information, including a time expression relating thereto, and Desportes’s FIG. 3 teaching the same or similar, and where either these examples per the aforementioned references are sufficiently human-readable or the aforementioned references per these features are readily modifiable per Mandre’s time and string correspondence information to constitute an onscreen product that is definitionally human-readable).  The motivation for combining the references is as discussed above in relation to claim 1.

Regarding claim 9, the claim includes the same or similar limitations discussed above in relation to claim 1, and is therefore rejected under the same rationale.  The claim additionally recites the use of a processor which is further taught per Jalon’s [0030] for example.

Regarding claim 10, the claim includes the same or similar limitations discussed above in relation to claim 2, and is therefore rejected under the same rationale.

Regarding claim 11, the claim includes the same or similar limitations discussed above in relation to claim 3, and is therefore rejected under the same rationale.

Regarding claim 14, the claim includes the same or similar limitations discussed above in relation to claim 6, and is therefore rejected under the same rationale.

Regarding claim 15, the claim includes the same or similar limitations discussed above in relation to claim 7, and is therefore rejected under the same rationale.

Regarding claim 16, the claim includes the same or similar limitations discussed above in relation to claim 8, and is therefore rejected under the same rationale.

Regarding claim 17, the claim includes the same or similar limitations discussed above in relation to claim 1, and is therefore rejected under the same rationale.  The claim additionally recites the use of a computer-readable storage medium which is further taught per Jalon’s [0030] for example.

Regarding claim 18, the claim includes the same or similar limitations discussed above in relation to claim 2, and is therefore rejected under the same rationale.

Regarding claim 19, the claim includes the same or similar limitations discussed above in relation to claim 3, and is therefore rejected under the same rationale.


Allowable Subject Matter
9.	Claims 5, 13, and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  

Response to Arguments
10.	Applicants’ amendments and arguments filed 8/2/22 have been fully considered but are not persuasive in their entirety.
As mentioned, the amendments and arguments have been deemed sufficient to overcome the previously-presented Alice-type rejections under 35 U.S.C. 101.
Though the amendments appear to be an attempt by Applicants to incorporate portions of previously-indicated allowable subject matter from dependent claim 4, for example, the Examiner notes the following:
The amendment to claim 1, for example, does not incorporate the subject matter of all the intervening claims, e.g. claims 2-3, and only tacks on subject matter from claim 4.  So the amendment is not in scope with the Examiner’s indication of Allowable Subject Matter as previously indicated.
The amendment to claim 1, particularly the portion makes the digital map calendar application as the active agent, is a bonefide amendment to the scope of the claim beyond just rolling up the subject matter from a dependent claim.
Examiner’s consideration of the prior art references variously submitted since the date of the Non-Final Office Action resulted in the necessary further consideration of the application and its claims, and in doing so the Examiner has newly-applied the Watabe reference in the further consideration of claim 1, for example.

For sake of example, the Examiner frames the above in terms of independent claim 1, but the further consideration has been provided to all the pending claims and these rationales apply to those other claims as well to whatever extent is appropriate.


Conclusion
10.	Applicants’ submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 6/1/22 prompted the new ground(s) of rejection presented in this Office Action.  In that aforementioned IDS, an Office Action for U.S. Patent Application No. 17/321050 was cited as a Non-Patent Literature, in which the Watabe reference, now relied upon in the instant application, was cited by the Examiner and discussed.   
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicants are reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.


11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOURJO DASGUPTA whose telephone number is (571)272-7207. The examiner can normally be reached M-F 8am-5pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571 272 9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHOURJO DASGUPTA/Primary Examiner, Art Unit 2174                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The newly-applied Watabe prior art reference was cited and discussed by an Examiner in the Office Action for U.S. Patent Application No. 17/321050, which Applicants provided as a Non-Patent Literature in the IDS submission dated 6/1/22 for this instant application.
        2 The Examiner’s understanding of “calendar system” as recited is informed by the discussion found in [0025] of Applicants’ specification, whereby examples of calendar systems vary in terms of school/work context, regional/cultural context, etc. and also are inclusive of varying in accordance to time zone.
        3 For example, an hour-duration meeting/event in a calendar of one scope and interval (e.g., one of day, week, month, etc. interval) would be represented different in a view having a different scope and interval (e.g., a different of day, week, month, etc. interval).